Jackson, Chief Justice.
John W. Clayton applied by a bill in equity for the writ of injunction against Wm. L. Calhoun, ordinary of Pulton county, to restrain that officer from consolidating the returns of the vote of the people of that county on the question of sale or no sale of spirituous and other intoxicating liquors within its limits, from declaring and proclaiming the result thereof, and from taking any further steps thereabout than those already taken; on the refusal of the writ of injunction, the complainant excepted, and assigns error thereon in this court.
1. This case was argued by consent with the mandamus case of Scoville & Beermann against the same officer, just decided, and the principles ruled in that case apply to this case, and cover and control it.
2. It maybe well, however, to add, in approval not only of the judgment of the chancellor who denied the writ of injunction, but of the main reason on which he rested his judgment, that it would' be a stretch of power in the judiciary to restrain by its process, mesne or final, a law enacted by the general assembly, in a formative state and stage, and before it became operative by the vote of the people to be affected thereby, which vote by the people *272to be so affected alone could consummate its validity, by its terms.
Súch 'stretch of j udicial authority would overshadow-the law-making prerogative, usurp the functions of a co-ordinate and distinct department of government by interfering with its mode of enacting laws, and violate that paragraph of the bill of rights in the constitution, which declares that.“the legislative, judicial and executive powers shall forever remain separate and distinct.” Par. xxiii of Bill of Rights ; Code, §5015.
Judgment affirmed.